department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b individual c individual d individual o state p date r dollar amount s dollar amount t dollar amount u dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below letter cg catalog number 47628k facts you were formed as a corporation on date p in o for charitable religious educational and scientific purposes under sec_501 of the code your initial board_of directors was four people of which three were related b c and d you expanded to seven directors of which four are still related your bylaws sec_4 indicates that the initial board_of directors consisting of b c and d shall have permanent terms that will not expire you have stated that you intend on expanding your board again at a later date but provided no time frame you will provide safe caring unique and affordable childcare tutoring services at a home-based location for students between the ages of and initially you project three students taking part in your services only five students at most are allowable in your facility of those five students you project two will be children of board members of your board currently you have no students no enrollment forms no materials to provide to potential students and have indicated you are three to five years from realistically contracting for tutoring services you plan on working with other similar organizations in o with respect to public outreach and for startup updated brochures or booklets with current information about the organization were not provided you will cover subjects such as math language and reading spelling science music and social studies although you have stated you are not a school and are only providing tutoring you submitted a detailed daily schedule running from 00am to 00pm including a break for lunch and snacks your curriculum development is primarily an in-house project and there are no budgeted amounts for fee expenditures in this area b is the sole instructor of your program and you have stated b will not be compensated for her work you will utilize a large room in the home of b and c two of your directors as your facility you submitted a residential lease between b c and an unrelated landlord but a lease for your use of the facility was not provided the commercial lease shows a monthly rental rate of s dollars this room has been dedicated to tutoring services and you have ‘majority’ use of the room during the specified hours above you were unaware of any state or local licensing or inspection requirements for its facility you have stated of the total rent and utilities of the home is paid_by you based on a pro-forma projection you deemed to be reasonable for the projected small number of participants initially your budgets showed an annual expense of t dollars for occupancy you then revised this amount to u dollars then back to t dollars the amount you are projecting for occupancy expenses is approximately of the rent you currently pay you have no other specified expenses but stated that all fees are directly associated with the operation of the tutoring services most of the planning done to date is limited to a projected enrollment of only three to five students and one letter cg catalog number 47628k instructor you charge a monthly fee of r dollars to participants good for eight hours of daily instruction five days a week you later clarified this statement that participants do not partake in full_day services and the fee was standard only for budgeting purposes revised financials demonstrate a fee of dollar_figure hour per student you indicate that this amount was determined by comparing other rates for similar services in the area and surrounding counties and using data gathered from various resources such as other tutoring entities law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable and educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the treasury regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest revrul_69_175 1969_1_cb_149 states that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code revrul_72_369 states that an organization which provides consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the code the reason is because furnishing services at cost lacks the donative element necessary to establish this activity as charitable and it is a commercial type of operation not one which serves a public purpose in the case of 70_tc_352 a corporation which planned to offer consulting services for a fee to both nonprofit and letter cg catalog number 47628k commercial for-profit entities was denied exemption under sec_501 since it did not operate exclusively for charitable educational or scientific purposes in 477_f2d_340 cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose application of law you are not described in sec_501 of the code because you are not operated exclusively for sec_501 exempt purposes specifically the facts above indicate that you are operated for the private benefit of a limited number of students receiving personal tutoring services and more specifically those related to your founders you are also operating out of the residence of b and c for which you pay a share of the costs you do not meet the operational_test for exemption under sec_1 c - a because your income inures to your directors and you are operated for the private benefit of your directors you are not described in sec_1_501_c_3_-1 because you are operated for the private benefit of e f and g and your earnings inure to them in the form of costs paid for your facility you have stated reasonable costs are charged for use of the facility however you are projecting occupancy expenses that are almost as much as monthly rental charges alone for_the_use_of ‘the majority’ of one room you are not described in sec_1_501_c_3_-1 of the regulations you will provide home tutoring to at most five children of which two are projected to be related to your governing body you provide this service from the home of b and c and are using all of your income to pay for the rent and expenses for one room out of this location you are similar to the organization described in revrul_69_175 because you enable participating parents including board members to fulfill their individual responsibility by providing full time tutoring in what appears to be a home school environment you have projected three students in your first year of operations two of these are projected to be related at most you will be providing services to three students from the general_public in serving such a limited amount including related parties you are providing a private rather than a public service you are similar to the organizations described in revrul_72_369 and b s w group v commissioner because you plan to charge sufficient fees to show a profit or breakeven akin to a commercial enterprise any revenues will be used to pay the occupancy expenses of the private residence of b and c your executive director and secretary letter cg catalog number 47628k you are like old dominion box co because you are operating for the benefit of private parties specifically b and c as well as two other related directors applicant’s position you stated that you were formed for exclusively charitable purposes including the advancement of education you also seek to obtain the sec_501 exempt status because the organization will create a home based educational framework which will be geared towards youth with genuine comradeship among the administrative personnel service response to applicant’s position you do not qualify for sec_501 exempt status because of substantial private benefit to individual persons control rests within one family and at least two of the five children enrolled initially will be children of board members conflicting statements were provided with respect to tuition revenues occupancy expenses and salary or compensation amounts for b your executive director although tutoring advances education the structure under which you are operating serves private rather than public good outweighing any c purposes conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you serve the private interests of your board members and participating parents rather than public interests thus you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be declared true under penalties of perjury this may be done by adding the statement of facts letter cg catalog number 47628k to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47628k mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax your statement please call the person identified in the heading of this you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47628k
